Citation Nr: 9928255	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-07 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 24, 1999, 
based on the disagreement with the August 1994 initial award.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In April 1997 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The issue on the title page with respect to the veteran's 
service-connected PTSD has been rephrased to comply with the 
U.S. Court of Appeals for Veterans Claims (Court) recent 
holding that there is a distinction between an appeal of an 
original rating award and a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
Board notes that the veteran was granted a 100 percent 
evaluation, effective from March 24, 1999, the date of his 
most recent VA psychiatric evaluation.  Pursuant to 
Fenderson, where a veteran appeals at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Therefore, the Board finds that the 
issue has been appropriately developed by the RO.

The veteran has raised the issue of entitlement to an earlier 
effective date for a 100 percent evaluation for his service-
connected PTSD.  This matter has not been properly developed 
for appellate consideration and is referred to the RO for 
appropriate initial action.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  

In response to the RO's request, the Social Security 
Administration (SSA) sent copies of medical treatment, which 
include an illegible copy of an October 1995 psychological 
evaluation of the veteran conducted at the Cobley or Copley 
Counseling Center.  Since this evaluation is relevant to the 
veteran's claim, an attempt should be made to secure another 
copy of the report.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should, after obtaining 
appropriate authorization from the 
veteran, request a legible copy of his 
October 1995 psychological evaluation 
from the Cobley or Copley Counseling 
Center.  The evaluation should be 
associated with the veteran's claims 
file.

2.  Then, after undertaking any other 
necessary development, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD prior to 
March 24, 1999, pursuant to Fenderson.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

